Corrected Examiner Amendment, Comment and Reasons for Allowance 

Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend the claims as follows:
1.  A downhole tool for use in a wellbore, comprising:
a stimulation sleeve having a plurality of stimulation ports, wherein at least one of the plurality of stimulation ports is receptive to a stimulation insert;
a production sleeve having a production port receptive to a screen; and
a production control sleeve slidable with respect to the production sleeve to a longitudinally fixed position in which the production control sleeve exposes the screen of the production sleeve and partially exposes the plurality of stimulation ports.
7. The downhole tool of claim 6, wherein the stimulation control sleeve covers the stimulation sleeve and the production control sleeve covers the production sleeve in a first configuration of the downhole tool, the stimulation control sleeve exposes the stimulation sleeve and the production control sleeve covers the production sleeve in a second configuration, and the production control sleeve partially covers the stimulation sleeve and exposes the production sleeve in the longitudinally fixed 
9.  A method of producing a reservoir, comprising:
conveying a tool into wellbore, the tool including a stimulation sleeve having a plurality of stimulation ports, wherein at least one of the plurality of stimulation ports is receptive to a stimulation insert, a production sleeve having a production port receptive to a screen, and a production control sleeve;
performing a stimulation operation via the stimulation sleeve with the production control sleeve covering the production port;
sliding the production control sleeve with respect to the production sleeve to a longitudinally fixed position in which the production control sleeve exposes the screen of the production sleeve and partially exposes the plurality of stimulation ports
performing a production operation via the production sleeve with the plurality of simulations ports remaining partially exposed.
15.  The method of claim 14, wherein the stimulation control sleeve covers the stimulation sleeve and the production control sleeve covers the production sleeve in a first configuration of the downhole tool, the stimulation control sleeve exposes the stimulation sleeve and the production control sleeve covers the production sleeve in a second configuration, and the production control sleeve partially covers the stimulation sleeve and exposes the production sleeve in the longitudinally fixed 
17. The downhole tool of claim 1, wherein the stimulation insert is inserted into the stimulation port and the screen is inserted into the production port at a wellhead of the wellbore.


Status
NOTICE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the 4/7/2022 reply.  In view of the applicant's amendments, all objections to the claims have been withdrawn, as well as, all Section 112(b) rejections.  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The limitations of claim 1 and 9 were not located in one reference, or a reasonable combination of references, particularly with regard to the longitudinally fixed position of the control production sleeve wherein the stimulation ports are partially covered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676